UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4744



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ELIAS   ECHEVERRIA-MENDEZ,   a/k/a   Francisco
Javier Tiznado-Partida, a/k/a Martin Pineda,
a/k/a   Juan   Lopez   Pineda,   a/k/a   Elias
Echevarria, a/k/a Elilas Mendez Echevarria,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00048-1)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Winston-Salem, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elias Echeverria-Mendez pled guilty to eight counts of a

superseding indictment, which charged him with drug trafficking,

money laundering, and alien re-entry offenses.         The district court

sentenced    him   to   360   months   imprisonment   on   the   controlled

substance offenses, and 240 months on the money laundering and

illegal re-entry convictions, all to run concurrent with each

other.     On appeal Echeverria-Mendez argues that his sentence was

unlawfully enhanced based on prior convictions.*

            In United States v. Cheek, 415 F.3d 349 (4th Cir.), cert.

denied, 126 S. Ct. 640 (2005), we considered and rejected an

argument    identical   to    that   which   Echeverria-Mendez   raises   on

appeal.    We concluded:

            It is thus clear that the Supreme Court
            continues to hold that the Sixth Amendment (as
            well as due process) does not demand that the
            mere fact of a prior conviction used as a
            basis for a sentencing enhancement be pleaded
            in an indictment and submitted to a jury for
            proof beyond a reasonable doubt. Even were we
            to agree with Cheek’s prognostication that it
            is only a matter of time before the Supreme
            Court overrules Almendarez-Torres [v. United
            States, 523 U.S. 224, 118 S. Ct. 1219, 140 L.
            Ed. 2d 350 (1998)], we are not free to
            overrule or ignore the Supreme Court’s
            precedents.


     *
      We note that this argument relates only to the 240-month
sentence imposed on Echeverria-Mendez’s conviction for illegal re-
entry. His offense level for that crime was increased by sixteen
levels based on his prior conviction. His 360-month sentences for
the drug trafficking crimes were based only on the applicable drug
quantities.

                                     - 2 -
Cheek, 415 F.3d at 352-53; see Rodriguez de Quijas v. Shearson/Am.

Express, Inc., 490 U.S. 477, 484 (1989) (“If a precedent of this

Court has direct application in a case, yet appears to rest on

reasons rejected in some other line of decisions, the Court of

Appeals should follow the case which directly controls, leaving to

this Court the prerogative of overruling its own decisions.”).

          We therefore affirm Echeverria-Mendez’s sentence.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -